JUSTICE NELSON
dissents.
¶34 I dissent from our Opinion. Specifically, for two reasons, I cannot agree with our analysis and disposition of Issue One.
¶35 First, as the colloquy cited indicates, when they “stipulated” that their children be adjudicated youths in need of care and that the Department have temporary legal custody, B.B.’s and J.B.’s understanding was that they would get their children back in thirty days. While the Court points to various qualifiers stated by the County Attorney and the trial court that this was not an “iron clad” guarantee, I am not persuaded that the two parents, untrained in the law, actually and fully appreciated the seriousness of their “stipulation” and the rights and statutory protections they were giving up. In point of fact, when the District Court asked B.B. and J.B. if they opposed the Department’s request for temporary custody and adjudication of the children as youths in need of care, B.B. immediately responded “In part, Your Honor.” (Emphasis added.) B.B. then proceeded to condition his “stipulation,” in plain language, with the assumption that he and J.B. would have their children back within thirty days, stating “If that’s the case we do not oppose this.” (Emphasis added.)
*420¶36 My second disagreement follows from the first. As noted in ¶ 18 of the Court’s Opinion, a natural parent’s right to the care and custody of his or her child is a fundamental liberty interest. This interest cannot be adequately protected where natural parents are forced to make decisions which may adversely and irrevocably affect their fundamental right to parent without adequate, effective assistance of counsel. See In re A.S., 2004 MT 62, ¶ 12, 320 Mont. 268, ¶ 12, 87 P.3d 408, ¶ 12. Here, at the time they stipulated away their rights and statutory protections, neither B.B. nor J.B. were represented by counsel. It is small wonder that their understanding that they would get their children back in thirty days was misplaced. Finally, along these same lines, the Court states that B.B. was speaking for and representing J.B.’s interests in this matter. However, B.B. is not an attorney, and had no authority to speak for or represent J.B. in the proceedings which the State brought against her. See § 37-61-210, MCA; Weaver v. Law Firm of Graybill, et al. (1990), 246 Mont. 175, 178, 803 P.2d 1089, 1091.
¶37 For the foregoing reasons, I would reverse. I dissent.
CHIEF JUSTICE GRAY joins in the dissent of JUSTICE NELSON.